Case 20-71228-pmb       Doc 47    Filed 12/16/20 Entered 12/16/20 08:25:40       Desc Main
                                  Document Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: December 15, 2020
                                                 ________________________________
                                                             Paul Baisier
                                                     U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                   CHAPTER 11
 AREU STUDIOS, LLC,
                                                   CASE NO. 20-71228-PMB
          Debtor.

              ORDER AND NOTICE (A) CONDITIONALLY
           APPROVING DEBTOR’S DISCLOSURE STATEMENT
          FOR PLAN OF REORGANIZATION, (B) ESTABLISHING
     BALLOTING AND OBJECTION DEADLINES, AND (C) SCHEDULING
CONFIRMATION HEARING AND FINAL HEARING ON DISCLOSURE STATEMENT

       On November 11, 2020, Areu Studios, LLC (“Debtor”) filed its Disclosure Statement for

Plan of Reorganization (Doc. No. 16) and Plan of Reorganization (Doc. No. 17). On December

11, 2020, the Debtor filed its Amended Disclosure Statement for Amended Plan of

Reorganization (Doc. No. 43) (the “Disclosure Statement”) and Amended Plan of

Reorganization (Doc. No. 44) (the “Plan”).

       On December 14, 2020, the Disclosure Statement came before the Court for hearing. At

the hearing, Cameron M. McCord appeared on behalf of the Debtor. Matthew Brooks and Gary

Marsh appeared on behalf of LV Atlanta LLC. Henry Sewell appeared on behalf of Cinelease,
Case 20-71228-pmb          Doc 47     Filed 12/16/20 Entered 12/16/20 08:25:40                 Desc Main
                                      Document Page 2 of 5



Inc. Shawna Staton appeared on behalf of the United States Trustee. Tom Walker appeared on

behalf of Georgia Power.

        After reviewing the pleadings, the Court concludes that good and sufficient cause exists

to approve the Disclosure Statement and submit the Plan for a vote.
        Accordingly, IT IS HEREBY ORDERED as follows:

        1.      The Disclosure Statement complies with 11 U.S.C. §1125 and provides “adequate

information” to creditors and parties-in-interest.

        2.      The Disclosure Statement is hereby conditionally APPROVED.

        3.      The deadline for filing written objections to the Plan shall be January 15, 20211

with the Clerk, U.S. Bankruptcy Court, Room 1340, U.S. Courthouse (Richard B. Russell

Building), 75 Ted Turner Drive., Atlanta, Georgia 30303, and a copy shall be served on counsel

for the Debtor, Jones & Walden LLC, 699 Piedmont Ave NE, Atlanta, Georgia 30308, Attn:

Cameron M. McCord so that is it received by counsel for Debtor by 11:59:59 PM on the 15th

day of January, 2021.

        4.      A hearing to consider confirmation of the Plan and final hearing on Disclosure

Statement shall be held in Courtroom 1202, U.S. Courthouse, 75 Ted Turner Drive, Atlanta,

Georgia 30303 at 9:30 A.M. on the 19th day of January, 2021. Given the current public health

crisis, hearings may be telephonic only. Please check the “Important Information Regarding Court

Operations During COVID-19 Outbreak” tab at the top of the GANB Website (http://

www.ganb.uscourts.gov/) prior to the hearing for instructions on whether to appear in person

or by phone.



1
 The deadline for filing written objections electronically through the Court’s electronic case filing system
shall be 11:59:59 p.m. The deadline for filing written objections manually with the Clerk’s office shall be
4:00 p.m.


                                                     2
Case 20-71228-pmb        Doc 47     Filed 12/16/20 Entered 12/16/20 08:25:40              Desc Main
                                    Document Page 3 of 5



       5.      The deadline for casting ballots to accept or reject the Plan shall be January 15,

2021. Ballots shall be filed with the Clerk, U.S. Bankruptcy Court, Room 1340, U.S. Courthouse

(Richard B. Russell Building), 75 Ted Turner Drive, Atlanta, Georgia 30303 with a copy served

on counsel for Debtors Jones & Walden LLC, 699 Piedmont Ave NE, Atlanta, Georgia 30308,

Attn: Cameron M. McCord so that is it received by counsel for Debtor by 11:59:59 PM on the

15th day of January, 2021.

       6.      The Ballot attached hereto as Exhibit “A” is hereby APPROVED.

       7.      Counsel for Debtor shall serve a copy of this Order, the Disclosure Statement, the

Plan, and a Ballot upon the appropriate parties-in-interest within one (1) day of entry of this Order

and shall file a certificate of service setting forth the manner and method of service.

                                        [END OF ORDER]

Prepared and Presented by:
JONES & WALDEN LLC
/s/ Cameron M. McCord
Cameron M. McCord
Georgia Bar No. 143065
699 Piedmont Ave NE
Atlanta, Georgia 30308
(404) 564-9300
 Attorney for the Debtor



Distribution List

Cameron McCord, Jones & Walden LLC, 699 Piedmont Ave, NE, Atlanta, Georgia 30308
Office of the U.S. Trustee, 362 Richard Russell Federal Building, 75 Ted Turner, SW,
Atlanta, Georgia 30303




                                                  3
Case 20-71228-pmb        Doc 47    Filed 12/16/20 Entered 12/16/20 08:25:40             Desc Main
                                   Document Page 4 of 5



                                           Exhibit “A”

                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                       CHAPTER 11
 AREU STUDIOS, LLC,
                                                       CASE NO. 20-71228-PMB
          Debtor.

              BALLOT FOR ACCEPTING OR REJECTING DEBTOR’S PLAN

       On November 11, 2020, Areu Studios, LLC (“Debtor”) filed its Disclosure Statement for
Plan of Reorganization (Doc. No. 16) and “Plan of Reorganization” (Doc. No. 17). On December
11, 2020, the Debtor filed its Amended Disclosure Statement for Amended Plan of
Reorganization (Doc. No. 43) (the “Disclosure Statement”) and Amended Plan of
Reorganization (Doc. No. 44) (the “Plan”).

        The Disclosure Statement provides information to assist you in deciding how to vote your
ballot. If you do not have a Disclosure Statement, you may obtain a copy from Jones & Walden
LLC, 699 Piedmont Ave NE, Atlanta, Georgia 30309, (404) 564-9300 (telephone), (404) 564-
9301 (facsimile). The Disclosure Statement and Plan are available for review in the Clerk, U.S.
Bankruptcy Court, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303 during normal business
hours or online at http://ecf.ganb.uscourts.gov (registered users) or at http://pacer.psc.uscourts.gov
(unregistered users).

        You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and treatment under
the Plan. If you hold claims or equity interests in more than one class, you may receive a
ballot for each class in which you are entitled to vote and you may use a copy of the ballot or
request an additional ballot if you do not receive one.

      If your ballot is not received by Clerk, U.S. Bankruptcy Court, 75 Ted Turner Drive,
S.W., Atlanta, Georgia 30303 on or before January 15, 2021, and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the Plan.

       If the Plan is confirmed by the Bankruptcy Court it will be binding on you whether
or not you vote.
Case 20-71228-pmb          Doc 47      Filed 12/16/20 Entered 12/16/20 08:25:40                  Desc Main
                                       Document Page 5 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:
                                                             CHAPTER 11
 AREU STUDIOS, LLC,
                                                             CASE NO. 20-71228-PMB
           Debtor.

                 BALLOT FOR ACCEPTING OR REJECTING DEBTOR'S PLAN
        The Plan referred to in this ballot can be confirmed and thereby made binding on you if it is accepted
by the holders of two-thirds in amount and more than one-half in number of claims in each Class. If the
required acceptances are not obtained, the Plan may nevertheless be confirmed if the Court finds that the
plan accords fair and equitable treatment to the Class or Classes rejecting it and otherwise satisfies the
requirements of Section 1129(b) of the Code.

     TO HAVE YOUR VOTE COUNT, YOU MUST COMPLETE AND RETURN THIS
BALLOT ON OR BEFORE January 15, 2021 TO:

                                      Clerk, U.S. Bankruptcy Court
                                          1340 U.S. Courthouse
                                        75 Ted Turner Drive, SW
                                         Atlanta, GA 30303-3367

You must also deliver a copy of the completed, signed ballot to Debtor's Attorney at: Jones & Walden
LLC, 699 Piedmont Ave, NE, Atlanta, Georgia 30309, Attn: Cameron M. McCord
The undersigned is a holder of [check one:]
      ___ a secured claim
      ___ an unsecured claim
      ___ other [specify:__________________________________________]

In the amount of $_________________, in Class ______ and hereby:
______ Accepts           ______ Rejects Debtor's Plan of Reorganization


Date: ____________________                Creditor: _______________________________
                                                         Print or Type Name
                                                  Signed: ________________________________
                                          [If appropriate] as: ______________________________
                                                           Title
                                                  Address: _______________________________
                                                           ________________________________
                                                  Phone Number: __________________________
                                                  Email Address: __________________________




                                                      5
